Title: To George Washington from Robert Dinwiddie, 16 November 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Novr 16th 1756

Yr Letter of the 9th I recd with a Report of Yr Journey along our Frontiers—The abuses mention’d in Yrs I have been made acquainted with from several Hands, but I expected You wou’d have been more particular in regard to the Officers neglecting their Duty, & the different Forts not being properly garrison’d

with Men, nay witht their Officers: this vauge Report makes it impossible for me to call on the Delinquents—I agree the Militia Law is very deficient, & I hope the next Assembly will make proper Amendments.
The Charges attending the Militia of Augusta is monstrous, & I believe a great Imposition on the Country; I have sent up Money & order’d a strict Scrutiny to be made into each Officer’s Acct & the actual Service done by their Companies—I pity the poor Inhabitants; Majr Andw Lewis has my Orders to bring the Militia into better Order.
The establishing of Regulars wou’d be very agreeable to me, but where are the Men to be got? when You have not been able in a twelve Mo. to compleat Yr Regmt—Commissions granted to Rangers upon producing Subscription was only to those that went Volunteers witht Pay, the ot⟨hers⟩ were by proper Recommendations.
I have repeatedly wrote Lord Loudoun the Necessity of an Offensive War, & an Expedition to the Ohio with the Assistance of our neighbouring Coloni⟨es⟩ but no Answer, I hope to see him here this Winter. I am of Opinion the string of Forts propos’d is only w⟨ea⟩kening our Strength, & will be a poor Defence to our Frontiers—I hope You will keep the Inds. properly employ’d—Majr Lewis has Orders to send up the Cherokees—You seem ⟨to At⟩tribute Neglect in me, in not having proper Conductors, ⟨T⟩he Charge is unmannerly, as I did what I thot proper, tho’ disappointed by the villanous Traders. You have a Quantity of Indn Goods at Fort Cumberland, for Your distributing among the Indians as You see proper; & Majr Lewis will send You some Indn Guns for the Catawbas.
There is no Exception in the Act of Assembly giving Premiums for Scalps—Ct. Spotswood is paid for the one he sent down, the Method of paying them is by Law, & must be adhered to, or can I see much Inconveniency in it.
I cannot propose any means to replace the Drafts I wish You cou’d engage them to list—You know how far short the Officers have been of complying with their Promises when Commission’d—You have a Right to agree with the Workmen employ’d on any Public Works.
If You had sent down the Amo. of the Money due for the Servants enlisted, I wou’d have given a Warrant for the Money

—It’s probable I might have refus’d Paymt to the Masters of some of the Servants enlisted, for want of Certificate, but never said You did not act properly in enlistg them—but surely You cannot thaink I cou’d order paymt witht an Acct from You.
Mr Walker when last here determin’d to continue Comissary, with the Assistance of his Deputy one Mr Rutherfurd, he then had some Money, & Ct. Mercer brings more for that Service—You mention Yr having made choice of a Person for that Employ, witht sending his Name for my Approbation, if Walker declines, which is irregular & I cannot consent to it: The same in regard to a Chaplain, You shou’d know that it’s necessary his Qualificat. & the Bishop’s Letter of Licence shou’d be produc’d to the Commissary, & Self, but this Person is also nameless.
I recd the Opinion of the Council of War in regard to Fort Cumberland, as it was an Affair of great Consequence I calld the Council for their Advice, & I inclose You my & their Sentiments thereon—In consequence thereof I hereby order You imediately to march one hundred Men, to Fort Cumberland from the Forces You have at Winchester, which Capt. Mercer says are 160 listed Men; you are to remain at Fort Cumberland, & make the Place as strong as You can in Case of an Attack. You are to send out Parties from the Fort to observe the Motions of the Enemy if they shou’d march over the Allegany Mounts.
Any Stores at the Fort not absolutely necessary for its Defence, You are to send them to Winchester.
You are to order one of Your subaltern Officers (on whom You can confide) to Command at Winchester, & to oversee the finishing of the Fort building at that Place.
These Orders I expect You will give due obedience to I am with Respect—Sir Your most humble Servant

Robt Dinwiddie


P.S. I have sent Copy of the Council of Wars Proceedings to Lord Loudoun.

